Citation Nr: 1613373	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disease or injury and as due to in-service herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California (though jurisdiction now lies with the St. Louis, Missouri RO).  The Veteran's claim was remanded by the Board in August 2014.

The Veteran was scheduled for a Board hearing in April 2014; however, he failed to appear.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations, and opinions were provided, in January 2009 and August 2012 regarding his hypertension claim.  The August 2014 Board remand found that both opinions were inadequate regarding the issue of secondary service connection and ordered a new VA examination and opinion addressing this issue.  The August 2014 Board remand directives specifically requested an opinion that addressed whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  Subsequently, the Veteran was afforded a VA examination in October 2014.  The provided opinion stated that "[t]he condition claimed is less likely than not...proximately due to or the result of the Veteran's service connected condition" and the accompanying rationale referenced that the Veteran's hypertension was diagnosed in 1972 and that his diabetes was diagnosed in 1980 and that "[t]he [V]eteran had hypertension prior to his onset of diabetes mellitus therefore his diabetes mellitus did not cause his hypertension."  Upon review of the provided opinion, such did not address the issue of whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, as specifically requested in the August 2014 Board remand.  As such, the Board finds that the October 2014 VA opinion is also inadequate and remand is therefore required for a new VA examination and opinion, as outlined further in the remand directives below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

In addition, in March 2010 the Veteran submitted medical treatise evidence (in the form of internet articles).  The treatise evidence stated, in part, that "[d]iabetic neuropathy can also contribute to high blood pressure by damaging the nerves that regulate blood pressure (autonomic neuropathy)" and identified kidney disease as a factor that contributes to high blood pressure in people with diabetes.  The Veteran is service-connected for peripheral neuropathy of the upper and lower extremities The Veteran is also service connected for diabetic nephropathy.  As such, based on the medical treatise evidence submitted by the Veteran, the issue of secondary service connection, with respect to service-connected peripheral neuropathy of the upper and lower extremities and diabetic nephropathy, is raised by the record and must be addressed by the VA examiner on remand.

Additionally, the Board finds that a new opinion is also warranted on remand with respect to direct service connection.  The Veteran has asserted that his hypertension is a result of his in-service herbicide exposure.  See, e.g., November 2012 Veteran Statement.  The Veteran served in Vietnam and therefore in-service herbicide exposure is presumed.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R.               § 3.307(a)(6)(iii) (2015); DD 214.  The Board notes that, while hypertension is not recognized as a presumptive condition due to herbicide exposure, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014); see also 38 C.F.R. § 3.309 (2015).  The August 2012 VA examination report contained a negative opinion as to direct service connection, but the accompanying rationale essentially relied on that the Veteran's hypertension was diagnosed after his active service (the opinion referenced hypertension as being been diagnosed in 1977 and noted in medical records since 1972) and did not reference or address the Veteran's presumed in-service herbicide exposure.  As such, the August 2012 VA opinion is inadequate as to the issue of direct service connection and a new opinion is required on remand, as outlined further in the remand directives below.

Finally, various records appear to be outstanding and effort must be undertaken on remand to attempt to obtain such records.  First, the August 2014 Board remand instructed to "[i]dentify and obtain any outstanding pertinet VA...treatment records."  Subsequently, VA treatment records were obtained from the Fayetteville, Arkansas VA system, which appear to be complete up to July 2014.  The evidence of record, to include a November 2012 VA Form 21-526EZ (Fully Developed Claim (Compensation)), however, indicated that the Veteran was also treated by the Little Rock, Arkansas VA system.  No records appear to be of record from this system and therefore any records available from the Little Rock, Arkansas VA system must be obtained on remand.  Second, in a November 2008 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), the Veteran noted that he had received treatment for his diabetes mellitus and hypertension at the Loma Linda VA Medical Center (VAMC).  A December 2008 response from the Loma Linda VAMC indicated that there were no medical records on file for the Veteran at that facility.  A March 2011 private medical record from Kaiser Permanente, however, referenced the Veteran having an exam done at a VA hospital, which suggests that the Veteran may have received medical treatment at a VA facility in California after the December 2008 negative response previously referenced (the Board parenthetically notes that in an October 2011 statement the Veteran informed VA that he had moved to Missouri in October 2011).  As such, any records available from the Loma Linda VAMC (or any other California VA facility) must also be obtained on remand.  Third, various private medical records are of record from Kaiser Permanente.  A June 2011 letter from Kaiser Permanente stated that medical records had been sent on a CD and referenced a password to open the CD.  Also included was a release form noting that medical records were requested from February 2011 to the present.  A document in VBMS noted unscannable items (this document was created as part of the process of scanning the Veteran's previous paper claims file into the current electronic format), specifically a CD that did not have a password.  It appears, therefore, that any private medical records sent by Kaiser Permanente in June 2011 (for the period presumably from February 2011 to June 2011) were on a CD and are not currently associated with the Veteran's electronic claims file.  On remand, the Veteran must be informed of this and provided with the opportunity to either supply any outstanding relevant private treatment records or to complete a release for such providers.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  This specifically includes any VA treatment records available from the Loma Linda VAMC (or any other California VA facility), the Little Rock, Arkansas VA system and from the Fayetteville, Arkansas system dated since July 2014 (the most recent records of record).

2.  Contact the Veteran and inform him that any private medical records sent by Kaiser Permanente in June 2011 (for the period presumably from February 2011 to June 2011) were on a CD and are not currently associated with his electronic claims file.

In addition, request that the Veteran provide any outstanding relevant private treatment records or completes a release for such providers, to include Kaiser Permanente; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond

3.  After completion of the steps above, afford the Veteran a VA examination with respect to his hypertension claim.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.  The claims file must be made available to the examiner for review.

The examiner must provide an opinion addressing the following:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension is due to or caused by any (or a combination) of the Veteran's service-connected disabilities, to specifically include his service-connected peripheral neuropathy of the bilateral upper and lower extremities and diabetic nephropathy.

b.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that Veteran's hypertension has been aggravated (i.e., permanently worsened) beyond the natural progress by any (or a combination) of the Veteran's service-connected disabilities, to specifically include his service-connected peripheral neuropathy of the upper and lower extremities and diabetic nephropathy.

If aggravation is found, the medical professional must address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected disabilities.

The examiner's attention is invited to the medical treatise evidence submitted by the Veteran in March 2010. 

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, to include presumed in-service herbicide exposure.

While review of the entire claims folder is required, attention is invited to the Veteran's November 2012 statement that he has "had hypertension troubles since being discharged from the Army and have had it diagnosed since 1972."  Further attention is invited to an October 1972 private medical record from Southern California Permanente noting blood pressure of 160/98 and a March 1977 private medical record from Southern California Permanente noting hypertension and that such was noted in the chart since 1972.    
With respect to presumed in-service herbicide exposure, the examiner is informed that the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.  In this regard, the Board notes, and the examiner's attention is invited to, that the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308-01 (Apr. 11, 2014).

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


